United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-2341
                                   ___________

Charlie Nathanael Lee,                    *
                                          *
             Appellant,                   *
                                          *
       v.                                 * Appeal from the United States
                                          * District Court for the
William J. Pierce; Jeff Carr; Janett      * Western District of Missouri.
Riley; Dr. Mark Catron,                   *
                                          *        [UNPUBLISHED]
             Appellees.                   *
                                     ___________

                         Submitted: June 17, 1998

                              Filed: June 26, 1998
                                  ___________

Before BOWMAN, Chief Judge, WOLLMAN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                             ___________

PER CURIAM.

       Charlie Nathanael Lee appeals from the district court&s1 grant of summary
judgment to defendants in his 42 U.S.C. § 1983 action, claiming constitutional
violations during his jail confinement. Having carefully reviewed the record and the
parties& briefs, we affirm the judgment of the district court. See 8th Cir. R. 47B.


      1
      The Honorable Joseph E. Stevens, Jr., United States District Judge for the
Western District of Missouri
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-